TURNER, J., dissenting: It seems to me that in this case the majority of the Court has decided a case different from the one here present. This is not the situation which was involved in any of the cases cited, where the adjustment of salary authorized for a particular year was made within the year. In the instant case, long after both the year and the services for which the compensation was paid had been concluded and the compensation had been paid, the petitioner voluntarily agreed to return a part of the amount received to the corporation. The compensation had been paid to him by the corporation subject to no condition and received by petitioner as his own and under claim of right. It was his to do with as he saw fit and the corporation had no claim upon him with respect thereto. It was his income and taxable to him. North American Oil Consolidated v. Burnet, 286 U. S. 417. If the salary adjustment had been that of a current year, salary for a year in which the services were not yet complete and the transaction so-called between the officer and his corporation had not become a closed transaction, then there would be adequate basis for bringing this case within the cases cited in the majority opinion. As stated, however, the services had been wholly completed and petitioner had received the salary as his own and under claim of right and his subsequent voluntary return after completion of all acts with respect thereto between the parties can in no way serve to convert the amounts involved into something other than income. Cf. Corliss v. Bowers, 281 U. S. 376. I accordingly note my dissent. Hill and Disney, JJ., agree with this dissent.